Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 09, 2020

The Court of Appeals hereby passes the following order:

A20D0220. JAMES WYMER v. THE STATE.

      James Wymer seeks discretionary view of the trial court’s orders denying his
pre-trial request to represent himself at trial and appointing him counsel. We,
however, lack jurisdiction.
      Wymer’s criminal case remains pending below. See Keller v. State, 275 Ga.
680, 680-681 (571 SE2d 806) (2002) (a criminal case remains pending until the court
enters a written judgment of conviction and sentence). Therefore, the orders Wymer
wishes to appeal are interlocutory in nature. See Scruggs v. Ga. Dept. of Human
Resources, 261 Ga. 587, 589 (1) (408 SE2d 103) (1991). A party seeking appellate
review from an interlocutory order must follow the interlocutory application
procedure set forth in OCGA § 5-6-34 (b), which includes obtaining a certificate of
immediate review from the trial court and filing within ten days of the order. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). OCGA § 5-6-35, which
governs the discretionary appeal procedure, does not excuse a party seeking appellate
review of an interlocutory order from complying with the additional requirements of
OCGA § 5-6-34 (b). See Bailey, supra. Wymer’s failure to follow the interlocutory
appeal procedure deprives us of jurisdiction over this application, which is therefore
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/09/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.